Title: To George Washington from Horatio Gates, 31 December 1782
From: Gates, Horatio
To: Washington, George


                        
                            Ellison’s 31st December 1782
                        
                        Agreeable to Your Excellency’s approbation of Doctor Evans’s proposal for erecting a public building
                            communicated in the general orders of the 25th instant—The commanding officers of brigades, and regiments, assembled at my
                            quarters, on friday last-- and directed a committee from their body, to fix upon a proper place for the Scite thereof, and to
                            report on monday; when the officers were desired to meet again—The day being stormy, but few of the Gentlemen appeared—to
                            these Major Rochfontain, Engineer, delivered, an estimate of the timber and Shingles each of their Corps are to Supply—and
                            to those who were absent. the letter, of which the enclosed is a copy, with their respective estimates, were sent by me—I
                            conclude from hence, that the instant the materials are collected the work will be proceeded upon, and continued, until
                            properly finished.
                        
                            Horatio Gates
                            Maj. Gen.

                        
                    